The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/18/2021 has been entered.


DETAILED ACTION
Claims 23-28 and 32-41 are pending in the Claim Set filed 2/18/2021.
Claims 39-41 are newly added.
Claims 23 and 32 have been amended.
Claims 1-22 and 29-31 are canceled.
Herein, claims 23-38 are for examination.
The following office action contains NEW GROUNDS of Rejection.
Withdrawn Rejections
The rejection of claims 23-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.
The rejection of claims 23-38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banker (a) et al (USP 4330338, of record) [Banker (a)] in view of Banker (b) (USP 3896762) [Banker (b)], Lynch (US 20100130645) [Lynch] and Siepmann et al (US 20070184102) [Siepmann] is withdrawn in favor of a NEW GROUNDS of Rejection as set forth below.

NEW GROUNDS of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 23-28 and 32-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banker et al (USP 4330338, of record) [Banker] in view of Lynch (US 20100130645, of record) [Lynch], Reese et al (USP 2921883) [Reese], Gebhard et al (US 20050009954) [Gebhard] and Smith Kline French Laboratories (GB 878126) [SK&F].
Regarding claims 23-28 and 32-38,
Banker (USP 4330338) teaches a method for providing a pharmaceutical coating, e.g., film, to a tablet, capsule, or bead in the form of an aqueous suspension composition comprising water; ethyl cellulose; anionic surfactant, e.g., sodium lauryl sulfate; plasticizers, e.g., propylene glycol and triacetin, and an additive including propylene glycol monoesters of fatty acids. Notably, the Specification on page 5, last paragraph, states that coalescing agents include propylene glycol monoesters. Moreover, Baker teaches that the coatings display resistance to bacterial and mold growth and provide excellent protection and varied release properties to pharmaceutical dosages and are suitable for gastric release, enteric release and rapid release (i.e., controlled release (Title; Abstract; col.1, lns.12-18; col.2, lns.60-67; col.3, lns.1-59; col.4, lines 4-5; col.5, lns,1-10; col.6, lns.8-18,; col.7, lns.43-56; col.8, lns.1-28, Ex.7; cols.9-10, lns.1-67 to 1-45, Ex. 9-10; col.11, lns.26-48; col.12, lns.4-12; Claims 1, 4, 5 and 6; See oC to an aqueous solution of 4 grams of sodium lauryl sulfate in 600 grams of water, refluxed and mixed with a marine propeller type agitator. The resulting emulsion was submitted to ultrasonic agitation and passed through a two stage laboratory homogenizer at 6000 psi. Thus, a direct emulsification of the ethyl cellulose and water immiscible solvents was produced. Thereafter, the organic solvent was removed by vacuum distillation, as the organic solvent was removed, a stable pseudolatex of essentially submicron particles of ethyl cellulose was formed in the aqueous vehicle. Further, Baker teaches that a number of additives are incorporated in the latex to provide enhanced dosage coating characteristics; for instance, plasticizers, e.g., Triacetin and propylene glycol, and annealing agents, are incorporated individually or in combination depending upon the film characteristics desired 
Banker (USP 4330338) teaches the instant invention, while making use of components, constituents and individual procedures 

Banker (USP 4330338) differs from the claims in that the document does not teach that the coalescing agent is an organic ester having an HLB value of from 3 to 8, wherein said coalescing agent comprises a C5-C11 saturated or unsaturated aliphatic hydrocarbon moiety, which is a sorbitan ester and/or a propylene glycol monoester, e.g., sorbitan monooleate, propylene glycol monolaurate and/or propylene glycol monocaprylate (as recited in claim 32).
However, Lynch, Reese, Gebhard and SK&F, as a whole, cure the deficiencies.
Lynch teaches water based film-forming compositions that includes a coalescent aid comprising fatty acid esters of 
Reese teaches novel coating materials for medicament useful for prolonging the release of a medicament upon oral administration and medicaments coated with this material (Title; col.1, lns.15-17). Reese teaches that the coating material of this invention is useful for coating medicaments using any of the conventional coating techniques. For example, it can be used to coat medicament pellets employing a coating pan technique; it can be used to form a pellet of the coating material with the medicament dispersed therein; or a dispersion of medicament in the coating material can be spray dried to coat the medicament (col.1, lns.18-25). Further, Reese teaches that the coating material comprises a solid cellulose derivative, e.g., ethyl cellulose (preferred), and fatty monoesters of glycols that have at least one free hydroxyl group and are derived from fatty acids of from 12 to 22 carbons, such as propylene glycol monolaurate and propylene glycol monomyristate (col.1, lns.54-69; col.2, lns.22-24 and lns.33-34; claims 3, 4, 7, 8, 11, 12 and 13; See entire document).
Gebhard teaches an aqueous polymer composition comprising a coalescing agent that is useful for preparing coatings having a oC, wherein examples of coalescing agents comprise propylene glycol fatty acid esters formed from palmitoleic acid, oleic acid, or caproleic acid [0119].
SK&F teaches coated medicaments with a material for prolonging the release of the medicament upon oral administration, and to the method of making said coated medicamenits (p.1, left col., lns.13-17). SK&F distinctly teaches a method of producing a medicament coated with a material for prolonging the release of the medicament in the gastro-intestinal tract, which material comprises an intimate mixture of a nontoxic solid, hydroxylated fatty ester having from 12-62 carbon atoms, and a nontoxic, solid cellulose derivative containing no free carboxylic group comprising liquefying and admixing the nontoxic, solid fatty ester and the nontoxic, solid cellulose derivative, and thereafter, applying the resulting coating material to the medicament to be coated 
	Furthermore, the coating composition as taught by Banker (USP 4330338), Lynch, Reese, Gebhard and SK&F, as a whole, is indistinguishable from the claimed coating composition, thus, it would necessarily follow that the film as taught by the combined teachings of the prior art would have a minimum film formation temperature of between about 5oC to about 50oC, because a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, these properties would be the natural result of the combination of the prior art elements. Inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation at issue necessarily must be present, or is the natural result of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Banker (USP 4330338) in accordance in accordance with the teachings of Lynch, Reese, Gebhard and SK&F in order to provide a method for providing a pharmaceutical coating, for example: a film, to a tablet, capsule, or bead in the form of an aqueous suspension composition comprising water, ethyl cellulose; anionic surfactant: sodium lauryl sulfate, plasticizers: propylene glycol and triacetin, and an coalescing agent: propylene glycol monolaurate, wherein the specific coalescing agent, propylene glycol monolaurate, was exemplified by Reese and SK&F before the effective filing date of the claimed invention to be suitable for producing a coating also comprising ethyl cellulose for medications (i.e., pharmaceutical ingredient), which comprises applying the aqueous suspension to a solid dosage form comprising an active pharmaceutical ingredient to form a controlled release coating that does not require further curing the coating to provide the targeted controlled release features step after the coating process in view of Banker, Lynch, Reese, Gebhard and SK&F, as a whole, having a resonable expectation of success. Moreover, one skilled in the art would have recognized the advantages and would have 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Banker, Lynch, Reese, Gebhard and SK&F, as a whole.
Regarding claims 39, 40 and 41,
	The coalescing agent: propylene glycol monolaurate, as claimed in claim 32, would inherently have a HLB value of from 4 to 5 as recited in claim 39, because a chemical compound and its 
	Banker teaches surfactant/emulsifier concentrations in the emulsions are within the general range of 0.1 percent to 10 percent by weight, and preferable 0.5 to 2 percent (col.4, lns.28-43). Furthermore, Lynch teaches that the amount of coalescent will be proportional to the amount and type of water-based film-forming polymer used with ratios in the range of about 0.1 wt% to about 15 wt% [0009]; [0031]; [0037]; [0045]). Accordingly, it would have been well within the purview of one of ordinary skill in art before the effective filing date of the claimed invention to optimize the amount of coalescent agent based upon the total weight of the ethyl cellulose and also the surfactant: sodium lauryl sulfate, in view of Banker, Lynch, Reese, Gebhard and SK&F, as a whole. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Moreover, the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine the optimum amount of 

Response to Arguments
Applicant’s arguments regarding Banker (b), Siepmann and Li are moot in view of the New Grounds of Rejection because the new grounds of rejection does not rely on the teachings of Banker (b), Siepmann and/or Li regarding the subject matter of instant claims.

Applicants argue that Lynch disclosed coalescing agents which were used in water-based film-forming compositions formulated to function as paint, sealant, caulk, adhesive or other coating. It failed to teach using a coalescing agent in an aqueous ethyl cellulose dispersion. It also failed to teach films formed by an aqueous ethyl cellulose dispersion with a coalescing agent that do not require curing.

Applicant’s arguments have been fully considered but they are not persuasive, because the teachings of Lynch do not criticize, discredit or otherwise discourage the use of a coalescing agent in a method for providing a pharmaceutical coating. Notably, Lynch teaches other coatings, thus, Lynch merely expresses a general preference for an alternative 


Conclusions
No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./


/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626